AlleN, J.
The findings of fact by the court are conclusive upon us, in the absence of an exception that there is no evidence to support them (Matthews v. Fry, 143 N. C., 384), and no such exception has been taken to the two findings set out, either one of which establishes the title of the plaintiff and is sufficient to support the judgment, as finding 7 shows an adverse possession in the plaintiff and those under whom he claims for more than forty years, and finding 8 establishes the boundaries of the plaintiff’s deed according to his contention, which was the real question in controversy.
Affirmed.